Case 9:20-mc-80722-WPD Document 9 Entered on FLSD Docket 07/20/2020 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                   Civil No. 20-mc-80722-DIMITROULEAS/MATTHEWMAN

  XFINITY MOBILE, A BRAND OF COMCAST
  OTR1, LLC, COMCAST CABLE
  COMMUNICATIONS, LLC, and COMCAST
  CORPORATION,                                                                   KJZ

         Petitioners,
                                                                       Jul 20, 2020
  vs.
                                                                                     West Palm Beach
  AS TRADING CORP and SFA TRADING
  “INC”,

        Respondents.
  ____________________________________________/

                ORDER GRANTING PETITIONERS’ MOTION TO COMPEL
                      COMPLIANCE WITH SUBPOENAS [DE 1]

         THIS CAUSE is before the Court upon Petitioners, Xfinity Mobile, a brand of Comcast

  OTR1, LLC, Comcast Cable Communications, LLC, and Comcast Corporation’s (“Petitioners”)

  Motion to Compel Compliance with Subpoenas (“Motion”) [DE 1]. The Motion was referred to

  the undersigned by the Honorable William P. Dimitrouleas, United States District Judge. See DE

  4.

         The Motion was filed on April 30, 2020. On May 4, 2020, the Court entered an Order to

  Show Cause to Respondents AS Trading Corp. and SFA Trading “Inc” (“Respondents”). [DE 5].

  The Order required that Respondents show cause on or before May 20, 2020, why the Motion

  should not be granted. Id. The Clerk of Court was directed to mail a copy of this Order to Andro

  Suarez and Sameer Farouk Ibrahim, officers of Respondents. Id. Furthermore, Petitioners’ counsel

  was directed to serve a copy of this Order upon Respondents by email and to file a Notice in this

                                                 1
Case 9:20-mc-80722-WPD Document 9 Entered on FLSD Docket 07/20/2020 Page 2 of 7



  case stating that they have done so. Id. Finally, Respondents were put on notice that failure to

  comply with this Order may result in sanctions, including but not limited to, imposing an award of

  attorney’s fees and costs against Respondents and in favor of Petitioners and a finding of contempt

  of court. Id.

          On May 5, 2020, Petitioners filed a Certificate of Counsel [DE 6], stating that counsel had

  emailed the Order to Respondents as required. The Clerk of Court also mailed the Order to

  Respondents. However, no response was timely filed by Respondents.

          Therefore, on May 22, 2020, the Court entered an Order Requiring Respondents to

  Respond to Petitioners’ Motion to Compel Compliance with Subpoenas and to Respond to the

  Court’s Order to Show Cause [DE 7]. The Court explained that it was providing Respondents with

  one final chance to respond to the Motion and to the Order to Show Cause on or before June 19,

  2020. Id. at p. 2. The Court also warned Respondents that, if they continued to refuse to comply

  with the subpoenas and to respond to Court Orders, the Court would consider imposition of

  contempt proceedings against Respondent Corporations and their principals, Andro Suarez and

  Sameer Farouk Ibrahim. Id. Additionally, the Court stated that, if necessary, it would consider

  ordering the U.S. Marshal to pick up the principals of Respondent Corporations, Andro Suarez and

  Sameer Farouk Ibrahim, to be brought the West Palm Beach federal courthouse to show cause why

  they should not be held in contempt of court for failing to comply with a subpoena and Orders of

  this Court. Id. The Court further explained that, if Respondents, two corporations, fail to respond

  to the subpoena and Court Orders, the corporations and the principals of Respondents may be

  subject to sanctions, including an award of costs and attorney’s fees, contempt proceedings, a

  finding of contempt, and any additional necessary sanctions. Id. at pp. 2-3.


                                                   2
Case 9:20-mc-80722-WPD Document 9 Entered on FLSD Docket 07/20/2020 Page 3 of 7



         In the May 22, 2020 Order, the Court ordered Respondents and their principals to respond

  to Petitioners’ Motion [DE 1] and the Court’s Order to Show Cause [DE 5] on or before June 19,

  2020. [DE 7, p. 3]. Next, the Court directed the Clerk of Court to mail a copy of this Order to the

  Respondent Corporations and the following officers of Respondents: (1) Andro Suarez, 6985 W.

  16 Avenue, Hialeah, Florida 33014; (2) Andro Suarez, 3110 W 84th Street, Suite 2, Hialeah,

  Florida 33018; and (3) Sameer Farouk Ibrahim, 1621 SE Blockton Avenue, Port St. Lucie, Florida

  34952. Id. at pp. 3-4. Finally, the Court directed Petitioners’ counsel to have the Order and the

  Court’s Order to Show Cause [DE 5] forthwith personally served by a process server on the

  principals and registered agents of Respondents and file the proof of personal service with the

  court on or before June 9, 2020. Id. at p. 4.

         On June 9, 2020, Petitioners filed their Notice of Personal Service and Service Efforts in

  Compliance with the Court’s May 22, 2020 Order Requiring Personal Service [DE 8]. According

  to the Notice and attached Affidavit of Service, after several attempts, Petitioners served Andro

  Suarez, principal and registered agent for Respondent AS Trading, on June 8, 2020. Id. at p. 2; DE

  8-1. However, despite Petitioners’ best efforts, Sameer Farouk Ibrahim’s “willful avoidance

  prevented Petitioners from effecting personal service on Ibrahim, Respondent SFA Trading’s

  principal and registered agent.” Id. Petitioners detail their attempts to serve Ibrahim and attach

  supporting documentation. Id. at 2-3; DE 8-2; DE 8-3. Petitioners contend that, even though he

  was not personally served, Ibrahim still has notice of the Orders because the copies of the Orders

  that were left in Ibrahim’s mailbox were removed, copies of the Orders were tacked to the door of

  his residence, and Petitioners’ counsel was contacted by an attorney on behalf of Ibrahim to

  discuss the subpoena. Id. at p. 3; DE 8-4.


                                                  3
Case 9:20-mc-80722-WPD Document 9 Entered on FLSD Docket 07/20/2020 Page 4 of 7



         The Court has carefully reviewed Petitioners’ Motion [DE 1] and the entire docket in this

  case. At this point, the Court has provided Respondents with multiple opportunities to respond to

  the subpoenas and to the Court’s Orders and has ensured due process. Yet, Respondents have

  willfully refused to respond to the subpoenas or comply with the Court’s Orders.

         The Court will first grant Petitioners’ Motion by default due to Respondents’ failure to

  respond to the Order to Show Cause. According to Local Rule 7.1(c), failure to file a response

  “may be deemed sufficient cause for granting the motion by default.” Id. Accordingly, pursuant to

  Local Rule 7.1(c), Petitioner’s Motion is GRANTED by default due to Respondents’ failure to

  respond. See Turner v. Trans Union, LLC, No. 18-CV-80938, 2019 WL 2709000, at *1 (S.D. Fla.

  June 21, 2019); James v. Wal-Mart Stores E., LP, No. 18-CV-81325, 2019 WL 124308, at *1 (S.D.

  Fla. Jan. 8, 2019); Affonso v. Se. Fla. Transportation Grp., LLC, No. 14-81309-CV, 2016 WL

  7507851, at *1 (S.D. Fla. Apr. 29, 2016).

         Second, after careful review, the Court will grant the Motion on the merits. In the Motion,

  Petitioners assert that Respondents have not produced any documents or served any written

  objections to the subpoenas at issue in the underlying case pending in the U.S. District Court for

  the Northern District of Georgia, Xfinity Mobile, a brand of Comcast OTR1, LLC, et al. v. Devin

  Tech Inc., et al., Civil Action No. 1:19-CV-03294-JPB. [DE 1, p. 2]. Moreover, Respondents did

  not file a motion for protective order. Id. According to Petitioners, Respondents, who are

  non-parties in the underlying action, refused to comply with the subpoenas despite multiple

  communications from Petitioners’ counsel to Respondents. Id. at pp. 3-4. Respondents have been

  dilatory, uncooperative, and obstructionist in responding to Petitioners’ subpoenas. This Court

  will not tolerate such behavior. Respondents are hereby ORDERED to fully respond to all


                                                  4
Case 9:20-mc-80722-WPD Document 9 Entered on FLSD Docket 07/20/2020 Page 5 of 7



  outstanding subpoena requests on or before August 10, 2020.

         Furthermore, all objections have been waived. See Sakhil Ctr. at Doral Condo. Ass'n, Inc.

  v. Hanover Ins. Co., No. 18-21659-CIV, 2019 WL 7881626, at *1 (S.D. Fla. Mar. 21, 2019) (“A

  non-party waives any objections if she does not timely object to the subpoena.”) (citing In re DG

  Acquisition Corp., 151 F.3d 75, 81 (2d Cir. 1998); see also Wang v. Hsu, 919 F.2d 130, 131 (10th

  Cir. 1990); Angell v. Shawmut Bank Conn. Nat. Ass'n, 153 F.R.D. 585, 590 (M.D.N.C. 1994)).

         Based on the forgoing, it is hereby ORDERED AND ADJUDGED as follows:

         1. Petitioners’ Motion to Compel Compliance with Subpoenas [DE 1] is GRANTED.

             Respondents are ORDERED to provide complete responses and produce all

             responsive documents to the subpoenas at issue on or before August 10, 2020.

             Respondents have waived all objections to the subpoenas.

         2. Respondents and their principals are hereby put on notice and advised that failure to

             comply with this Order may result in the imposition of sanctions, including, but not

             limited to, contempt proceedings against Respondents and their principals, Andro

             Suarez and Sameer Farouk Ibrahim; an order requiring the U.S. Marshal to pick up the

             principals of Respondent Corporations, Andro Suarez and Sameer Farouk Ibrahim, to

             be brought the West Palm Beach federal courthouse to show cause why they should not

             be held in contempt of court for failing to comply with a subpoena and Orders of this

             Court; an award of costs and attorney’s fees against Respondents, Andro Suarez, and

             Sameer Farouk Ibrahim; and any additional necessary sanctions.

         3. Respondents have failed to comply with a subpoena, have failed to respond to

             Petitioners’ Motion, and have failed to comply with a Court Order [DE 7]. The Court


                                                 5
Case 9:20-mc-80722-WPD Document 9 Entered on FLSD Docket 07/20/2020 Page 6 of 7



          hereby grants Petitioners, Xfinity Mobile, a brand of Comcast OTR1, LLC, Comcast

          Cable Communications, LLC, and Comcast Corporation’s request for sanctions

          pursuant to the Court’s inherent power. See Chambers v. NASCO, Inc., 501 U.S. 32,

          45-46 (1991) (quoting Alyeska, 421 U.S. at 258-59) (internal quotations omitted)

          (Under its inherent power, “a court may assess attorney’s fees when a party has ‘acted

          in bad faith, vexatiously, wantonly, or for oppressive reasons.’”). The Court finds that

          Respondents have acted in bad faith, vexatiously, wantonly, and in a dilatory and

          evasive manner. The Court hereby awards attorney’s fees and costs in favor of

          Petitioners to be paid by Respondents, AS Trading Corp. and SFA Trading “Inc.” In

          order to assist the Court in determining a reasonable award of attorney’s fees and costs

          pursuant to this Order, Petitioners shall file an appropriate affidavit with the Court on

          or before August 4, 2020, documenting all attorney’s fees and costs incurred as a result

          of drafting its Motion [DE 1], personally serving pleadings upon Respondents’

          principals (as required by the Court), and reviewing this Court’s Orders. The affidavit

          should include the amount of reasonable attorney’s fees sought, hours expended,

          services rendered, and hourly rate sought. Petitioners shall serve their affidavit upon

          Respondents. Respondents shall have until on or before August 18, 2020, to file a

          response or objections to the hourly rate claimed by Petitioners’ counsel and the

          number of hours incurred by Petitioners’ counsel. Thereafter, Petitioners shall have

          until on or before August 25, 2020, to file any reply to Respondents’ response. The

          Court will then determine the amount of reasonable attorney’s fees and costs, which

          shall be paid by Respondents to Petitioners, and enter a further written Order.


                                                6
Case 9:20-mc-80722-WPD Document 9 Entered on FLSD Docket 07/20/2020 Page 7 of 7



         4. The Clerk of Court is DIRECTED to mail a copy of this Order to the following officers

             of Respondents: (1) Andro Suarez, 6985 W. 16 Avenue, Hialeah, Florida 33014; (2)

             Andro Suarez, 3110 W 84th Street, Suite 2, Hialeah, Florida 33018; and (3) Sameer

             Farouk Ibrahim, 1621 SE Blockton Avenue, Port St. Lucie, Florida 34952.

         5. Petitioners’ counsel is DIRECTED to serve this Order via email, if known,on the

             principals and registered agents of Respondents. Petitioners’ counsel shall also provide

             a copy of this Order to Thomas J. Patti, Esq., an attorney at the Law Offices of Jibrael

             S. Hindi, PLLC.

         DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 20th day of July, 2020.




                                                              WILLIAM MATTHEWMAN
                                                              United States Magistrate Judge




                                                  7
